Separate Opinion of
Circuit Judge WALD,
in which Chief Judge ROBINSON concurs:
I concur in Judge MacKinnon’s opinion, with the exception of Part III, B (entitled “The Bases of the District Court’s Decision”), Part X, and the Conclusion.1 I agree that the record does not support the district court’s decision that the agents conducted a general search or seizure. See Judge MacKinnon’s Op. at 119. I am also convinced, however, that the Church of Scientology (“Church”) must be provided with at least one adequate opportunity to indicate to the district court whether any particular documents must be returned because they fall outside the scope of the warrant and were not properly seized under the plain view exception to the warrant requirement. Since all the members of this panel agree that the Church “is entitled to the return of items seized outside the warrant,” Judge MacKinnon’s Op. at 119,2 and since the district court has never made any finding regarding which particular documents were improperly seized, I find that this case must be remanded to allow the district court to perform that task.3
*100In Part III, B, Judge MacKinnon’s opinion discusses why the district court improperly relied upon the government’s offer to return “innocuous” documents as the basis for finding a general search. I agree with Judge MacKinnon that an inordinately heavy reliance was placed upon the government’s proffer of return. First, it is apparent that the United States Attorney’s Office had not had an adequate opportunity to examine the documents and classify them carefully before making its offer. See J.A. at 341, 351-53. More importantly, even if the United States Attorney’s classification of “innocuous” documents had been a careful and considered one, such classification simply is not probative of whether each of those documents was lawfully seized. There are a variety of reasons for the government to return documents voluntarily, e.g., they may be superfluous, or unhelpful, or simply duplicative of the many thousands of documents seized in the California search, which were based essentially upon the same warrant. See generally Government’s Brief at 48-49. The high percentage of documents voluntarily offered for return 4 is therefore not an appropriate basis upon which to find a search unconstitutionally general. Furthermore, treating the government’s offer to return seized property as evidence of wrongdoing might have an undesirable effect: “such activity, which should be encouraged, would be chilled: the government will not return property out of fear that it will be interpreted as an admission of impropriety.” United States v. Hubbard, 493 F.Supp. 209, 234 (D.D.C.1979).
Part III, B, of Judge MacKinnon’s opinion also discusses a second basis for the district court’s holding of a general search, viz., the testimony of the participating agents. See Judge MacKinnon’s Op. at 124-127. The district court excerpted remarks by FBI Agents Higgins, Dean and Booth, all related to their conduct and opinions regarding the search. J.A. 12-13. I find these remarks wholly inadequate as a basis for determining that a general seizure occurred. My own review of the testimony before the district court, see generally J.A. at 363-896 (testimony of the agents), persuades me that the methods and procedures used were not deliberately overbroad in scope, and were not designed to net documents outside the scope of the warrants. Furthermore, of the 93 file drawers, 14 desks, 3 bookshelves, and numerous boxes and files of loose documents in the suite, the agents seized materials filling altogether only two cardboard boxes measuring 18 inches by 12 inches by 12 inches.5 The record and the testimony simply do not show a general rummaging by the agents amounting to an unconstitutionally general search which might require the return of all documents.
The final basis for the district court’s disposition was its “survey of the inventory of items seized,” which convinced the court that “nearly half or more of the seizure” fell outside the scope of the warrant. J.A. 14. On this point I also agree with Judge MacKinnon’s analysis, which concludes that “a survey of this type is inherently unreliable.” 6 In sum, I am convinced that the district court’s decision in this case must be reversed.
Granting that the search was not so broad as to require the wholesale return of everything seized, I do not believe that the Church should be precluded from showing that some particular documents may have been taken unlawfully and therefore should be returned. I cannot accept Judge MacKinnon’s document-by-document analysis which attempts to ascertain whether any particular documents were unlawfully seized. It is not the function of this appel*101late court to engage, de novo, in a highly factual determination concerning which particular documents were within or without the warrant. The district court has not yet even attempted to perform this task; this matter is therefore not yet appropriate for our review. Furthermore, none of the issues relating to particular documents have been briefed or argued orally before this court. The proper approach is a remand to permit the trial court to make this determination. See generally In Re Search Warrant, 572 F.2d 321, 327 (D.C.Cir.1977) (holding that the district court may “consider and determine whether any specific document may have been seized outside the authority of the search warrant”).
Upon remand, the district court must first ascertain which documents are actually in dispute. The court need not undertake an examination of every single document seized. Instead the parties may be required to come up with a list of documents, not yet returned, about which some dispute exists. Assuming there are such documents, the court should then examine each of them with an eye toward answering two questions: (1) was the document lawfully seized pursuant to the list of particulars contained in the warrant; if not, (2) was the document lawfully seized under the plain view exception to the warrant requirement. If the answer to both questions is no, the document must be returned; otherwise, the government is entitled to retain it. Since the district court, in all likelihood, will have to apply the plain view exception,7 the following guidance may be helpful in avoiding future unnecessary appeals.
Judge MacKinnon’s discussion of the plain view doctrine8 is insufficiently sensitive to the limitations which govern the seizure of documents nowhere mentioned in the warrant, but seized nonetheless. In Coolidge v. New Hampshire, 403 U.S. 443, 91 S.Ct. 2022, 29 L.Ed.2d 464 (1971), a plurality of the Supreme Court found that under certain circumstances police may seize objects in “plain view” when they are searching pursuant to a warrant, even though the warrant does not specify those' objects. The Justices recognized, of course, that an expansive interpretation of the plain view exception might swallow the rule of particularization, since
any evidence seized by the police will be in plain view, at least at the moment of seizure. The problem with the “plain view” doctrine has been to identify the circumstances in which plain view has legal significance rather than being simply the normal concomitance of any search, legal or illegal.
Coolidge v. New Hampshire, 403 U.S. at 465, 91 S.Ct. at 2037 (original emphasis in original).
Unless these circumstances are identified and applied, any warrant authorizing a search for a particular document might, in conjunction with the plain view exception, permit “government officials to use a seemingly precise and legal warrant only as a ticket to get into a man’s home and, once inside, to launch forth upon confined searches and indiscriminate seizures as if armed with all the unbridled and illegal power of a general warrant.” Stanley v. Georgia, 394 U.S. 557, 567, 572, 89 S.Ct. 1243, 1249, 1251, 22 L.Ed.2d 542 (1969) (Stewart, J., concurring). Clearly, the plain view exception must be defined in such a way as to preclude using a document search warrant as authority to search for and seize all evidence of wrongdoing in the form of documents which happen to be located at the search site. Cf. In Re Search Warrant, supra, 572 F.2d at 324.
Based upon Coolidge, courts have formulated three limitations upon the plain view exception. First, the searching agents must lawfully be in the location where their plain viewing occurs, i.e., seizures based *102upon plain view can occur only within the geographical limitations set out, or implied, in the warrant. See, e.g., Keiningham v. United States, 287 F.2d 126, 129 (D.C.Cir. 1960); United States v. Principe, 499 F.2d 1135, 1137 (1st Cir. 1974); 2 W. LaFave, Search and Seizure § 4.10 (1978). Second, any seized item unspecified in the warrant must possess an incriminating character plainly and immediately apparent on its face, a character sufficiently incriminating to establish probable cause for its seizure despite the absence of a warrant mentioning it. Third, the searching agent must come upon the unspecified items inadvertently. There being no question about the agents’ obedience to the geographic limitations of the warrant, we now discuss briefly the latter two limitations on plain view.
The incriminating character limitation necessarily permits a brief perusal of documents in plain view in order to determine whether probable cause exists for their seizure under the warrant. See generally United States v. Ochs, 595 F.2d 1247, 1257 n.8 (2d Cir.), cert. denied, 444 U.S. 955, 100 S.Ct. 435, 62 L.Ed.2d 328 (1979) (cases cited). If in the course of that perusal their otherwise incriminating character becomes obvious, they may be seized. Id. See also Mapp v. Warden, 531 F.2d 1167, 1172 (2d Cir.), cert. denied, 429 U.S. 982, 97 S.Ct. 498, 50 L.Ed.2d 592 (1976) (“it would be absurd to require an investigator to be oblivious to that which would be apparent to anyone else with normal powers of observation”). Otherwise, the perusal must cease at the point that the warrant’s inapplicability to each document is clear. Searching officers may not cart away documents unspecified by the warrant which simply look somewhat suspicious, comb through them at their leisure and then return them if after careful inspection they do not constitute evidence of criminal activity. That sort of abuse might return us to the days of the general warrant and must be scrupulously avoided.
The other, closely related limitation on the admission of unspecified documents seized under a search warrant is that of inadvertence. See Coolidge v. New Hampshire, supra, 403 U.S. at 469-70, 91 S.Ct. at 2040. This requirement has been unevenly applied by courts. Compare, e.g., United States v. Davis, 542 F.2d 743, 745 (8th Cir.), cert. denied, 429 U.S. 1004, 97 S.Ct. 537, 50 L.Ed.2d 616 (1976), and United States v. Wysong, 528 F.2d 345 (9th Cir. 1976) (courts characterizing as “inadvertent” the discovery of items as to which it appears police could have made showing of probable cause to seize, but failed to do so), with United States v. Winston, 373 F.Supp. 1005, 1007 (E.D.Mich.1974) (seizure of item cannot be “inadvertent” if, before searching begins, police have probable cause to seize it). I believe the inadvertence limitation stands for the simple proposition that agents must not be searching for items outside the particulars of the warrant when they conduct the search; in other words, agents must act in good faith to confine themselves to searching for the specified items. See generally United States v. Rettig, 589 F.2d 418, 423 (9th Cir. 1978). Because the present record discloses no substantial evidence of bad faith in the agents’ conduct with regard to inadvertence, the district court’s attention may focus upon compliance with the incriminating character limitation.
For the reasons set forth above, Chief Judge Robinson and I find that the district court’s holding that the search resulted in an unconstitutional general seizure is unsupported by the record and clearly erroneous. We therefore vacate the district court’s order and remand the matter to it to permit a determination as to which particular documents, if any, were seized outside the warrant and must therefore be returned. We affirm the district court’s dismissal of the Church’s remaining challenges to the search.

. I must also decline to concur in the majority’s footnote 15, because I believe it unnecessary to the opinion, and perhaps incorrect.


. See also Judge MacKinnon’s Op. at 130, 133-34.


. I cannot agree with Judge MacKinnon’s opinion, Part X, that the Church waived its objections to the illegality of the seizure of particular documents below. It clearly announced its intention to present evidence on particular documents that were allegedly illegally seized as outside the scope of the warrant, in the event that more generalized attacks upon the execution of the warrant failed. See Joint Appendix (“J.A.”) at 163, 360, 366. In the two day hearing on April 21 and 28, 1978, however, the trial judge stated most emphatically and repeatedly that he wished to hear only evidence pertaining to the reasons why documents slated to be returned to appellees were seized, not any evidence pertaining to particular documents the government intended to keep or use. See J.A. 360, 566, 683-89, 692, 841-42; Government’s Brief at 6-7. Judge MacKinnon’s Op. at 121. After this “truncated” hearing to which the government vigorously objected as inadequate to air the issues in the case (Government’s Brief at 6-7), the court requested any and all additional pleadings to be submitted in writing and ruled subsequently that all material seized (except stolen items) be returned because a “general exploratory seizure” had taken place in violation of the fourth amendment. J.A. 19.
Under these circumstances I do not think that the Church was required to raise individually every document whose seizure it objected to as outside the warrant in post-hearing written submissions at the risk of waiving all such objections. Having been denied any right to present oral testimony or cross-examine witnesses at a hearing as to the circumstances in which each such document was seized, it would most likely have been a futile exercise. Moreover, the Church did indicate a desire and intention to question FBI witnesses on the retained documents. See Status Memorandum of the Founding Church of Scientology, May 5, 1978, Record, vol. 2, no. 43 at 2-3; Petitioner’s Reply to Government’s Proffer of Testimony and Exhibits and Memorandum of Law in Response to Informal Court Order of June 30, 1978, July 31, 1978, Record, vol. 3, no. 67. Indeed it appears that the government itself assumed on appeal that such objections might still be taken to individual documents on remand, once its appeal as to the overall reasonableness of the seizure is won. Government’s Brief at 36. (“[Ojur position .. . has been that the District Court’s task is to determine what individual documents, if any, were seized without authority and to direct their return. We have screened out those documents we are prepared to return voluntarily (without conceding their illegal seizure) in order to simplify the court’s task.”) But cf. J.A. 185 (government claim below Church had “abandoned” objections to individual documents). Although the trial court in its memorandum opinion finding that a general seizure had taken place also ruled against petitioner “on all other grounds,” we do not read that as a blanket dismissal of claims concerning individual documents about which it had refused to hear any evidence or argument during the hearing. Indeed, such a *100reading would seem inconsistent with its primary ruling that all the material — not just individual documents — had been illegally seized.


. See generally J.A. at 128-39 (Church’s computer analysis of seized documents estimates that 79% of such documents are to be returned voluntarily).


. See J.A. at 204; Government’s Brief at 11-12; Church’s Reply Br. at 28.


. See Judge MacKinnon’s Op. at 130.


. The government acknowledges in its brief that the agents, who believed they were seizing documents at least in part under the plain view doctrine, must obey the doctrine’s limitation set out in Coolidge v. New Hampshire, 403 U.S. 443, 91 S.Ct. 2022, 29 L.Ed.2d 464 (1971). See Government’s Brief at 37 n.30; see also J.A. at 13 (testimony of agents before .the district court); text immediately infra.


. See Judge MacKinnon’s Op. at 126.